REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: With respect to base claim 11, none of the prior art of record, alone or in combination, discloses an assembly comprising, inter alia: a lung volume-reducing elastic implant, wherein the implant is tubular and comprises a lumen and a proximal end, the implant is opened at least at the proximal end, and is in a predetermined curved shape in a natural state and is constrained to form a straight strip under the effect of an external force, and recovers the predetermined curved shape through bending and twisting after the external force is removed; and a delivery device comprising a guidewire and a hollow push piece that has a distal end and a lumen, wherein the proximal end of the implant is detachably connected to the distal end of the hollow push piece, and the guidewire movably extends through the entire lumens of the implant and the hollow push piece, wherein the implant comprises an elastic deformation part and a distal end, wherein the elastic deformation part is located between the proximal end and the distal end, with the elastic deformation part having a shape memory characteristic and is provided with a plurality of grooves at intervals along the longitudinal direction thereof, wherein each of the plurality of grooves is dumbbell-shaped.
With respect to base claim 18, none of the prior art of record, alone or in combination, discloses an assembly comprising, inter alia: a lung volume-reducing 
With respect to claim 21, none of the prior art of record, alone or in combination, discloses an assembly comprising, inter alia: a lung volume-reducing elastic implant, wherein the implant is tubular and comprises a lumen and a proximal end, the implant is opened at least at the proximal end, and is in a predetermined curved shape in a natural state and is constrained to form a straight strip under the effect of an external force, and recovers the predetermined curved shape through bending and twisting after the 
With respect to base claim 23, none of the prior art of record, alone or in combination, discloses a method of implanting the abovementioned lung volume-reducing elastic implant assembly, comprising, inter alia: detachably connecting the proximal end of the implant to the distal end of the hollow push piece, and movably extending the guidewire through the lumens of the implant and the hollow push piece; introducing the implant along the guidewire to an emphysema area or introducing the implant over the guidewire into an emphysema area together with the guidewire; and withdrawing the guidewire.
For comparison to the present invention, prior-art reference Lippert (U.S. Pat. No. 9,848,882) discloses an assembly comprising, inter alia: an elastic implant, wherein the implant is tubular and comprises a lumen and a proximal end, the implant is opened at least at the proximal end, and is in a predetermined curved shape in a natural state and is constrained to form a straight strip under the effect of an external force, and recovers 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson et al. (U.S. Pat. No. 8,632,605), Mathis et al. (U.S. Pat. No. 8,721,734; 10,058,331; and 10,285,707), and Aronson et al. (U.S. Pat. No. 9,192,403) teach assemblies including lung implants.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771